Citation Nr: 0434020	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  00-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of left knee 
and leg abrasions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1961 to 
March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Claims of service connection for a lung disability and low 
white blood cell count were developed for appellate review; 
however, when the veteran appeared for an October 2004 Board 
hearing, he withdrew his appeal of these two issues.  Only 
one issue remains on appeal.


REMAND

The veteran contends that he suffers ongoing pain and 
swelling of the left knee as a result of an in-service knee 
injury.  The record shows the veteran was injured in an 
altercation while in service in October 1964.  The veteran's 
service medical records (SMRs) show that he was dragged by an 
automobile and suffered, inter alia, multiple lacerations and 
abrasions about the left knee.  Treatment included surgical 
debridement of the abraded areas.  A November 1964 treatment 
summary shows the abraded areas were closed primarily with 
wire suture, and that, a month after the initial injury, the 
wounds had healed well, permitting discharge.  

The record shows the veteran underwent outpatient 
arthroscopic surgery in May 1988 for internal derangement of 
the left knee.  The post-operative diagnosis was torn medial 
meniscus of the left knee; Grade I chondromalacia of patella, 
Grade I-II chondromalacia of medial femoral condyle, Grade I 
chondromalacia of the medial tibial plateau; and mild 
synovitis of the left knee.  

A VA medical examination in October 2000, conducted by a 
physician's assistant and co-signed by a medical doctor, 
revealed that the veteran was not undergoing any current 
treatment for a left knee disability.  A left knee X-ray was 
normal, and the veteran did not have any limitation in range 
of motion of the knee.  The examiner opined that it is 
unlikely that the veteran has a continued left leg condition 
that is a result of his 1964 in-service leg injury, and that 
it was unlikely that the initial 1964 injury could have led 
to the need for the May 1988 left knee surgery.  

The veteran has submitted a concise, undated, statement 
attributed to L.L., M.D.  Dr. L.L. stated that, as the 
veteran's physician, she was very familiar with the veteran's 
current medical condition and his past medical history.  She 
stated that the veteran's left knee has limited motion and 
that his left leg sometimes loses feeling from the hip to the 
toes.  Dr. L.L. opined that this was as likely as not a 
result of the veteran's 1964 in-service accident and "the 
subsequent treatment which resulted in damage to the sciatic 
nerve."

At an October 2004 hearing before the undersigned Veterans 
Law Judge, the veteran averred that during the 
hospitalization that followed his in-service knee injury, his 
sciatic nerve was speared by an injection in the buttocks.  

Of record are VA treatment records from the VA Medical Center 
(VAMC) in Louisville, Kentucky for the period October 2000 
through January 2004.  A February 2001 treatment report shows 
that the veteran complained of pain in the left knee, and 
that the knee and bottom of the left foot get numb from time 
to time.  A left knee X-ray was normal.  EMG did not show any 
evidence of neuropathy or root involvement.  A December 2002 
consultation report from the physical therapy service found 
slightly decreased strength bilaterally in the legs, with 
pain, and also found that the veteran's subjective complaints 
did not match objective findings.  There is no evidence in 
the record of ongoing treatment of, or any current diagnosis 
of, a left knee disability.

The Board notes from the record that service connection for 
speared sciatic nerve was denied in an unappealed rating 
decision dated in June 2001.  Accordingly, the Board has no 
jurisdiction to adjudicate a claim for service connection for 
speared sciatic nerve.  Nevertheless, the veteran has raised 
the subject of a speared sciatic nerve in the context of his 
claim of service connection for residuals of left knee and 
leg abrasions.  The veteran thus appears to contend that 
treatment for the knee and leg may be a source of a current 
knee disability, even if no sciatic nerve disability per se 
has been found, as reported by the RO in its June 2001 rating 
decision.  The Board is of the opinion that an examination to 
explore this possibility is necessary, especially given the 
opinion by Dr. L.L.  

Accordingly, the appellant's case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran 
for a left knee or leg disability. 
After securing the necessary 
release(s), the RO should obtain any 
outstanding records.

2.  After completion of the above 
action, the veteran should be 
afforded orthopedic and neurological 
examinations to assess his current 
disability status.  The claims file 
and a copy of this remand must be 
made available to and reviewed by 
the examiner(s) prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests 
deemed necessary by the examiner(s) 
should be accomplished, and any 
results must be included in the 
examination report.  

For each diagnosed left knee or leg 
disability, an opinion should be 
provided as to the medical 
probabilities that it was caused by 
the injuries sustained in the 
October 1964 incident described in 
the veteran's SMRs.  The examiner(s) 
should also provide an opinion as to 
the medical probabilities that any 
post-injury treatment, such as 
inadvertent spearing of the sciatic 
nerve as described by the veteran, 
would have caused any currently 
diagnosed left knee or leg 
disability. 

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of any information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

